United States District Court —
Violation Notice My

\Fecdatncet Si urribene Cf Maree [Priv] * | Ofer Ko

7730880 Aoopet 4g45,

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
Cale aad Tire of ane eves | Ofna Caged © CFR ASC 2 Sule Code

: | /6 U5C Got |
- M

Ofterea Cesc F pcual Bande Por Chop Aaa

Thet f - Pecconal Property

 

 

 

 

 

 

 

 

O880EL/

Place of

 

 

a

 

DEFENDANT INFORMA

 

 

 

 

 

 

 

2 aA IF BOX AIS CHECKED, YOu) (1 IF BO® 8 1S CHECKED, YOU MUST

aa] : MUST APPEAR I CCAIRT, are Pay AMOUNT INDICATED BELOW
ASTALEC TIONS toe beck of pets oneyl GR APPEAR IN QOURT.

2 EE ES eS A ee ek pe ey]

5 t Foriaituna duncan

o +930 Processing Foo

=|

_ PAY THIS AMOUNT —| & Total Celiateral Dum

S

ho YOUR COURT DATE

= [Ping Ge epee dake ie hen, pou el be noted of pow epperec Gabe By rte |

ok

T=] Court Adcneus Gate [remedy yy]

f=

tn i |

 

 

Boy of Binh soles. Bo en are of gt
Hee bere eee! place ca care Dee Lode oleh Gh
oe

-

     
   
 

By ageing waged chad | tars
D garcia io oneal Ee eae

  

X Deere! Sprains
(Rew, Caro) Depa! . CW Copy

5-6 6LOZ/0L/Z0 NWS BAD

STATEMENT OF PROBABLE CAUSE
(For issuance of an arrest warrant or sumences)

| state that on while exerciui
ctacaert fc eter Ba eaacl,

 

 

 

 

 

 

 

 

 

P «ej

 

 

 

 

 

 

 

 

 

 

The foregoing sizionent is based upon:
7 jy personal chaervalion [ ity personal investigation
~~ infermation supplied to me irom my oligw officer's observation
other (explenn aioe)
I decane under penalty of perjury that the iniceriadion velhaet | have aed boeth above and on

the: face of this wiodtion notion i iru and comnect io the bec ohtiyiredecige.
Enecuted on: ’ Hil (De Leap

Probable cause has been steled for the Beuanee of a warren.

    

Executed on:

 

Date (mmddyy) U5. Magigtrate Judge

PUREBOAT = Heueicu meviarid ieepaed in becehere, PUES © 0) ce ieee miata epee vice;
COL = Commercial driven Eee, CAB © Corwen Rech fretted oi cick
